Citation Nr: 0834564	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a rectal fistula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that rating decision, the 
RO denied service connection for residuals of a rectal 
fistula, prostatitis, hypertension, and bilateral hearing 
loss.  In the same decision, the RO determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for colon polyps and 
service connection for skin rash of the feet.  The veteran 
filed a notice of disagreement with the denial of his claims, 
and the RO addressed each of the claims in a statement of the 
case sent to the veteran in November 2005.  

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2005, the veteran stated that he had 
read the statement of the case and that he was only appealing 
the issue of service connection for fistula removed from 
rectum, thereby perfecting his appeal as to that issue.  The 
veteran did not file any document that may be construed as a 
timely substantive appeal as to the remaining issues 
addressed in the November 2005 statement of the case, and 
none of those issues is in appellate status at this time.  
See Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  On a VA Form 8, 
Certification of Appeal, dated in September 2006, the RO 
certified the issue of service connection for residuals of 
rectal fistula to the Board.  

The veteran testified before the undersigned at a hearing 
held at the RO in November 2006.  At the hearing, the 
veteran's representative began by addressing the issue of 
whether there is new and material evidence to reopen a claim 
for skin rash on the feet, and the veteran testified about 
the condition of his feet during and after service.  As the 
only issue that is now properly before the Board is 
entitlement to service connection for post-operative 
residuals of a rectal fistula, the matter of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for skin rash of the feet 
should be referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for post-operative 
residuals of a rectal fistula.  At the November 2006 hearing, 
he testified that he while he was in Vietnam, several 
servicemen assaulted him by pushing a stick into his rectum.  
He testified that no one else saw what happened, and he did 
not know the other servicemen and was too frightened to 
report the assault to authorities.  He also said that shortly 
after the assault, he discovered a tag in his rectal area and 
felt sore, and later he went to a doctor.  He said he was 
also too frightened to tell the doctor what had happened, and 
the doctor said it was just a tag and it would be all right.  

At the hearing, the veteran testified that after service he 
received medical care from a practitioner whose last name was 
Rachael and she told him to see VA but he did not do so until 
the 1980s.  The Board notes that the claims file contains 
medical records from Ellerbe Medical Center dated from 
April 1977 to October 1991, which include some records that 
have a signature that appears to be Cheryl Rachael, CTNP.  
The veteran testified that he does not believe it would be 
possible at this time to obtain any records because that 
medical facility closed long ago.  At the hearing, the 
veteran testified that after service he was also told by VA 
it was just a tag; he testified that after a while it was 
surgically removed by VA, but it grew back.  The veteran 
testified that eventually he was told it was a fistula and 
that it should have been surgically removed much sooner.  He 
testified that he finally had it removed, which required two 
surgeries, and that since then he had continued to have 
problems, which have recently included leakage of feces.  

Although neither the service medical records nor service 
personnel records for the veteran refer to an assault of the 
veteran or behavioral changes during service, the record does 
include post-service progress notes from a Vet Center.  Those 
records show that in May 2006, in conjunction with mental 
health treatment, the veteran disclosed that he had been 
assaulted in Vietnam, but had never processed this incident 
with anyone and said recent news of teenagers having 
sodomized a boy with a piece of PVC pipe brought back 
memories of what happened to him in Vietnam.  At the next 
visit, the veteran reported the details of the assault and 
said that although he was bleeding from his rectum after the 
assault, he did not go to sick call because it was too 
obvious what had happened and the medic would have asked 
questions.  Instead, he endured the pain and his rectum 
eventually got better.  He said he eventually sought medical 
attention and the doctor told him it was nothing serious.  In 
the Vet Center progress note, the psychiatric social worker 
noted that the veteran gave a convincing account of being the 
victim of a violent sexual assault in Vietnam that sounded as 
if it was both sadistic and racially motivated.  It was also 
noted that the veteran to this day still had problems with 
his rectum.  

In view of what has been described as the veteran's 
convincing account of having been assaulted in service and 
his reports of continuing rectum problems and pain since 
then, which he is competent to make, it is the judgment of 
the Board that the veteran should be provided a VA 
examination and a medical opinion.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from April 2005 to the 
present.  

2.  Arrange for a VA examination of the 
veteran by an appropriate examiner to 
determine the nature and etiology of 
the rectal fistula for which the 
veteran underwent a stage I fistula in 
ano procedure and a Stage II 
fistulectomy at the VA Medical Center 
in Fayetteville, North Carolina, in 
July 1995.  The examiner should 
identify all current post-operative 
residuals.  After examination of the 
veteran and review of the record, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that the 
veteran's rectal fistula was causally 
related to service or any incident of 
service, including having been 
assaulted by having a stick pushed into 
his rectum.  

An explanation of the rationale for the 
opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  After completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
post-operative residuals of a rectal 
fistula.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case that addresses all evidence 
added to the record since the 
November 2005 statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




